209 F.2d 303
93 U.S.App.D.C. 128
HARROW,v.BRITTON et al.
No. 11304.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Oct. 5, 1953.Decided Nov. 5, 1953.

[93 U.S.App.D.C. 129] Mr. I. William Stempil, Washington, D.C., for appellant.
Mr. Ward E. Boote, Asst. Sol. of Labor, U.S. Dept. of Labor, Washington, D.C., for appellee Theodore Britton, Deputy Commissioner, Bureau of Employees' Compensation.
Mr. Leo A. Rover, U.S. Atty., Washington, D.C., also entered an appearance for Theodore Britton, Deputy Commissioner, Bureau of Employees' Compensation.
Mr. Charles M. Irelan, U.S. Atty. at the time the brief was filed, and Mr. Joseph M. Howard, Asst. U.S. Atty. at the time the record was filed, Washington, D.C., were on the brief for appellee Britton.
Mr. William R. Glendon, Asst. U.S. Atty. at the time the brief was filed, Washington, D.C., also entered an appearance for appellee Britton.
Mr. Edward Bennett Williams, Washington, D.C., was on the brief for appellees Hartford Accident & Indemnity Co. and United Nations Relief & Rehabilitation Administration.
Before CLARK, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This case concerns a claim for compensation under the District Columbia Workmen's Compensation Law.1  Our present appellant filed a claim alleging that subsequent to July 15, 1946, she had suffered disability resulting from an injury incurred March 12, 1946.  After hearing, the Deputy Commissioner made a finding of fact 'that subsequent to July 9, 1946 the claimant has suffered no disability attributable to the injury of March 12, 1946'.  We have examined the record as a whole and find ample evidence to support that finding.  That is as far as our authority permits us to go.2


2
Affirmed.



1
 Longshoremen's and Harbor Workers' Compensation Act, 44 Stat. 1424 (1927), 33 U.S.C.A. § 901 et seq., as made applicable to the District of Columbia by Act of May 17, 1928, 45 Stat. 600, D.C. Code Sec. 36-501 (1951), 33 U.S.C.A. § 901 note


2
 O'Leary v. Brown-Pacific-Maxon, 1951, 340 U.S. 504, 71 S.Ct. 470, 95 L.Ed. 483